Title: From Benjamin Franklin to Joseph-Mathias Gérard de Rayneval, 4 September 1782
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, Sept. 4. 1782
With this you will receive the Boxes you desired of Mint Drops. They came by Mr Oswald’s Courier, who arrived this Morning. He has been with me, and tells me he has a Letter from Mr Secry. Townsend, acquainting him, that the King has consented to declare the Independence of America, authorizing him to make it the first Article in the Treaty, in which he is now ready to proceed. I hope Mr Jay will agree to this.
The Royal George, a Ship of 100 Guns, Admiral Kempenfeldt being on board, sank a few days since at Spithead, as she lay at Anchor. She had 700 Men on board, and went down so suddenly, that 400 of them, with the Admiral himself, were drowned in her.

I have the honour to be, with great Regard, Sir, Your most obedient humble Servant
B Franklin
The Death of the King’s youngest Son is given as the Reason of the Delay of the Courier.M. de Raynevall.
